UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6741



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDDIE JONES, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-96-79)


Submitted:   July 19, 2002                 Decided:   July 29, 2002


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddie Jones, Jr., Appellant Pro Se.    Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddie Jones, Jr., after unsuccessfully pursuing direct and

collateral relief, now relies on 18 U.S.C. § 3742 (1994) to appeal

his sentence and challenge the assistance of his counsel.   Jones’

reliance on 18 U.S.C. § 3742 (1994) is misplaced; this statute

provides a defendant may directly appeal his sentence, but it

provides no mechanism through which he may reopen a direct appeal,

or move successively for collateral review. Accordingly, we dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2